DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 9-11, 15-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0306691 to Sosa et al., (hereinafter “Sosa”_.
Sosa discloses A polystyrene (PS) composition for making an extruded foam, the PS composition comprising: a dried PS/alumina compound comprising a PS and an alumina additive; and a blowing agent.  See the entire document.
Sosa expressly discloses pre-treatment of alumina (CAPTAPAL C1) with heat to remove all water from it. [0058]
Followed by pretreatment, the alumna was blended with polystyrene and blowing agent. Although water was sued a blowing agent absorbed by alumna in illustrative examples, Sosa further expressly discloses that other liquid blowing agent may be used in place of water.  See, for example, [0042] disclosing butane or pentane as suitable blowing agents in place of water.
Since polystyrene (PS) and  organic liquids such as pentane or dioctylphthalate (expressly mentioned in [0042] as suitable foaming agents to be used instead of water) have minimal water absorption properties, it is reasonable believed that such mixtures (of the disclosed blowing agent, PS and pre-treated CATAPAL C1) would inherently exhibit the claimed water content as measured by Coulometer.  The burden is shifted to the applicants to provide factual evidence to the contrary.
The compositions contain the alumna compound in the amounts corresponding to the claimed.  See, for example, [0040], illustrative examples.
The polystyrene disclosed by Sosa as suitable for its invention include high impact polystyrene (HIPS), PS copolymers, [0021], or copolymers with various monomers, such as acrylonitrile, [0023] or HEMA, [0033].
The PS used in illustrative exampled of Sosa are high molecular weight crystal PS with, for example,  MFR of 1.6 for 585 PS of Total Petrochemiclals. 
Sosa discloses carbon dioxide as the prime blowing agent.  As per, for example, US Patent 9,914,814 Table 4, CO2 solubility in PS fully correspond to the claimed solubility of the blowing agent of greater than or equal to about 7 weight percent.
The Sosa reference further discloses that HFC or HCFC may be used in place of Carbon dioxide [0044].   Using the disclosed foaming agents in combination would have been obvious as using a combination of expressly disclosed functional equivalents.
Sosa expressly discusses that foams produced with the use of PS-alumina result in foams of much smaller cell size as compared to the foams foam produced via extrusion of a PS composition that does not contain the dried PS/alumina compound.  As such, foams with smaller cell size are expected to exhibit different thermal or insulative or other mechanical  properties as compared to the foams with larger cell size. 
Sosa does not address the difference in the blowing agent concentration in the foams of his invention with that of an otherwise similar low density PS foam produced via extrusion of a PS composition that does not contain the dried PS/alumina compound.
However, since the foams of Sosa are obtained with the dried alumina compound and contains low water content, it is reasonable believed that the foams of Sosa, when using  certain blowing agents in place of water (as discussed above) are expected to exhibit the claimed properties. 
The foams disclosed by Sosa are produced by the process that does not include a step of removing moisture from the PS/alumina compound to form a dried PS/alumina compound, but discloses removing the moisture from amumina compound.  However, as discussed above, PC and organic blosing agent are expected to contain minimal moisture amounts, theus the compositions containing PC, dried alumina and the blowing agent are expected to contain very little moisture, and the foaming process of such compositions is expected to result in foams substantially similar to the foams obtained via the claimed process and exhibit properties similar to the foams obtained via the claimed process. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
The invention as claimed, therefore, is fully within the purview of the Sosa reference and choosing specific compounds from the lists of expressly disclosed suitable compounds with reasonable expectation to obtain adequate results. 

Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0306691 to Sosa et al., (hereinafter “Sosa” in combination with US Patent 5776389 to Chaudhary, (hereinafter “Chaudhary”).
he disclosure of Sosa is discussed above.
While expressly disclosing various additives that may be incorporated in the compositions of its invention, Sosa does not disclose the specifically claims additives as per claim 7.
However, such additives, for example,  glycerol monostearate (GMS), glycerol tri-stearate (GTS), is a well known additive for extruded polystyrene foam compositions with a function of cell size enhancer when used in the amounts corresponding to the claimed.  See the entire Chaudhary document. 
Thus, adding the claimed additives to the compositions of  Sosa would have been obvious to obtain foams with the desired properties consistent with the addition of the functional compound as per disclosure of Chaudhary.
Response to Arguments
Applicant's arguments filed 10-26-2022 have been fully considered but they are not persuasive. The applicants argue that Soao teaches water as a blowing agent and also cite some of the passages from Sosa discussing beneficial effects of using water as a blowing agent.
The examine does not dispute that Sosa teaches and exemplifies water as a blowing agent.
The disclosure of the reference, however, is not limited to the preferred or exemplified embodiments only, as per established case law.
Sosa expressly discloses that other blowing agent may be used in the invention in place of water. See [0042] expressly disclosing different suitable blowing agent to be used instead of water. 
The applicants turn to the illustrative examples and argue that PS-Alumina od Sosa actually disclose PS-Alumina-water mixtures, not dried PS-alumina compositions and, thus Sosa fails to disclose the claimed dried PS-alumina compositions with the moisture content less than 0.05% by weight.
Once again, the applicants concentrate on the preferred embodiments and illustrative examples of Sosa.  Sosa does disclose adding water as a blowing agent to the dried alumina-and PS composition in illustrative examples.  However, as discussed above, Sosa expressly discloses that another blowing agent may be used in place of water. 
Thus, it is only logical to conclude that all the same principles discussed with respect to water being trapped in the pores of alumina apply to other blowing agents disclosed by the Sosa reference as suitable for use in place of water.
The applicants argue that the pre-treatment of alumina disclosed in [0058] appears to be  to “merely as a method to measure the exact water content as water is explicitly added back to the pretreated alumina in Examples when blending with the polystyrene (PS) prior to extrusion foaming.”
 It appears that the pre-treating of alumina assures absorption of the majority of the blowing agent by alumina in order to obtain foams with smaller cells.   The reference discusses that water (blowing agent) trapped in the pores of alumina forms smaller sells.  Thus, “measure of exact water content” is not merely a step of determining the exact concentration of the blowing agent (which amounts of such blowing agents may be varied considerably as disclosed in [0040]), but to determine the amounts of water (or any other blowing agent) being trapped in the alumina to produce foams with the desired cell structure since trapped blowing agents results in the smaller cells than free blowing agent.
Thus, pre-treatment or drying alumina appears to be necessary step in the invention of Sosa to control the cell structure of the resulting foams regardless of the blowing agent used. 
The applicants further state that PS-alumina mixtures of Sosa disclosed in table 1 are actually PS-alumina-water mixtures and not dried PS-alumina mixtures.
Illustrative examples of table 1 of Sosa do use water as the blowing agent, thus addition of this illustrative blowing agents results in PS-alumina mixtures containing water.
As discussed above, however, water is only one of the possible expressly disclosed blowing agents,  using other disclosed blowing agents in place of water is believed to result in dried PS-alumina mixtures (as defined by the claimed water content) as per discussion in the previous office action and above. The burden to provide evidence to the contrary was shifted to the applicants, however the applicants have not provided any.
All other arguments presented by the applicants are similarly discuss addition of water to PS-alumina mixture as discussed by Sosa and exemplified in illustrative examples of Sosa.
Once again, water is only one of the possible blowing agents disclosed by Sosa and other alternative embodiments are also disclosed by Sosa.  No water is added when the blowing agents expressly disclosed in [0042] are used in place of water.
The applicants completely overlook expressly disclosed alternative embodiments disclosed in the reference, the embodiments relied upon by the examiner in the rejection set forth in the previous office action and above. 
With respect to the limitations of claim 11 limiting the blowing agent to be “consistent of” the recited compounds, it is noted that while “a blowing agent” of claim1 is limited to the compounds recited in claim 11, the claimed composition may comprise any other blowing agents since the composition of claim 1 is recited in and open language format. 
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of the cited references.
Allowable Subject Matter
Claims 12-14 are allowed.  See discussion in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765